Opinion by
Cole, J.
It appeared from the testimony of the traffic manager of the petitioning company that the shipment in question was the sixth importation of linens by this concern from the same exporter and that he followed the same procedure in entering these as in the other cases, in which the values were always accepted by the appraiser. He further testified that when later informed by the customs officials that the value was too low he submitted an amended entry at *254the higher-price suggested by them and offered to pay the increased duty at that time, but was advised “it was not necessary to pay the supplemental duty at that time.” Later he was advised that “it was necessary to pay the supplemental duty and also a penalty that was assessed.” From an examination of the record and consideration of all the facts the court was satisfied that the entry was without any intention to defraud the .revenue of the United States, or to conceal or misrepresent the facts. The petition was therefore granted.